                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KATHLEEN T. BONNELL,

                     Plaintiff,                          4:18-CV-3066

vs.                                                         ORDER

GREAT WESTERN BANCORP, INC.,
et. al.,

                     Defendants.



       Under Fed. R. Civ. P. 4(m), the Court may dismiss defendants not served
within 90 days "on motion or on its own after notice to the plaintiff." In in this
case, twenty-five unnamed defendants have not appeared and have not been
served. See filing 1; filing 11; filing 13.
      No motion to dismiss has been made, so by rule, the plaintiff is entitled
to notice. Accordingly, the Court will order the plaintiff to show cause, on or
before January 2, 2019, why the remaining unnamed defendants should not be
dismissed, pursuant to Rule 4(m), for failure to serve process.


      IT IS ORDERED:

      1. The plaintiff is ordered to show cause, on or before January 2,
          2019, why the remaining unserved defendants should not be
          dismissed, pursuant to Fed. R. Civ. P. 4(m), for failure to serve
          process.


      2. The Clerk of the Court shall enter a show cause deadline of
          January 2, 2019.
Dated this 20th day of December, 2018.


                                   BY THE COURT:



                                   John M. Gerrard
                                   Chief United States District Judge




                               2
